Citation Nr: 1624960	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  05-16 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right knee disorder (claimed as residuals of a right knee strain).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at law


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1981 to December 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.    

In August 2008, the Board denied service connection for a right knee disorder.  The Veteran appealed this decision and, in a December 2009 order, the Court of Appeals for Veterans Claims (Court) remanded the matter, pursuant to a Joint Motion for Remand (JMR), for further development.  Subsequently, in June 2012, the Board denied service connection for a right knee disorder, which the Veteran again appealed.  The Court, pursuant to a December 2012 JMR, remanded the matter back to the Board for development consistent with the December 2012 order.  In June 2013, the Board again denied service connection for a right knee disorder, which the Veteran appealed for a third time.  The Court remanded the matter back to the Board pursuant to a June 2014 JMR, for development consistent with the June 2014 order.

In October 2014, the Board remanded the Veteran's claim for further development.  The appeal has now returned for further review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the October 2014 remand, the Board determined that, because the July 2010 VA examination did not reflect consideration of the lay evidence addressing the onset and continuity of the Veteran's symptoms, including a March 2011 statement form the Veteran's brother and a January 2013 statement from the Veteran's mother, a new examination was necessary.

Review of the record shows that the AOJ initiated an examination request in August 2015.  A September 2015 record from QTC Services indicates that the Veteran did not attend his scheduled examination.  Thereafter, in a September 2015 supplemental statement of the case, the AOJ denied the Veteran's claim.

In October 2015, the Veteran's attorney indicated that the Veteran was unable to attend the examination because he was incarcerated.  Therefore, the Veteran's attorney requested that the VA examination be rescheduled.  

In a May 2016 statement, the Veteran indicated that he was never informed of the September 2015 VA examination and that, at the time, he was on twenty-four lock down and could not leave his cell.  However, he indicated that he was recently transferred to a lower security facility.

VA's ability to provide assistance to incarcerated veterans is limited by the circumstances of the Veteran's incarceration.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  Nevertheless, VA adjudicators must "tailor their assistance to the peculiar circumstances of confinement.  [Incarcerated veterans] are entitlement to the same care and consideration given their fellow veterans."  Id. (quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).

In this case, it is unclear whether the AOJ was either aware of the Veteran's incarceration at the time the September 2015 examination was scheduled, or that it made any attempt to tailor its assistance to the circumstances of the Veteran's confinement.

VA has special procedures for handling the scheduling of VA examinations for incarcerated Veterans.  While VA does not have the authority to require a correctional institution to release a veteran so that VA can provide him or the necessary examination at the closest VA medical facility, see 38 U.S.C.A. § 5711 (West 2014), the duty to assist an incarcerated veteran nevertheless includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  Bolton, 8 Vet. App. at 191.
As a result, the Board finds that the Veteran should be afforded a new VA examination.  In this regard, the AOJ should take reasonable steps to tailor its assistance to the peculiar circumstances of the Veteran's confinement.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed right knee disorder.  As the Veteran is incarcerated, the AOJ should consult with prison officials in order to determine whether it is feasible for the Veteran to attend a VA examination or have it conducted at the prison.  If neither is possible, the AOJ should request that a medical professional at the correctional facility perform the examination.  If the Veteran remains incarcerated and a medical profession is unwilling or unable to perform the examination, the AOJ should arrange for the Veteran's claims file to be reviewed by an appropriate VA examiner so as to offer an etiological opinion.

The claims file should be made available for review.

The examiner is asked to furnish an opinion with respect to the following questions:

a) Identify all current disabilities associated with the Veteran's right knee.

b) For each disorder diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder is related to the Veteran's active service.

In providing the requested opinion, the examiner should address the medical and lay evidence of record, including the Veteran's lay statements, his prior medical history, and the March 2011 statement from his brother, and the January 2013 statement from his mother.

The rationale for any opinion offered should be provided.  

3.  After completing the above, the Veteran's claim should be readjudicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




